HARRIS, J.
Mullís contends that he should be relieved from the jury’s guilty verdict on the charge of aggravated battery, for pushing the victim down stairs, because his attorney was ineffective in not advising him that voluntary intoxication was a defense. Unfortunately, his claim at trial was that he did not touch the victim and did not push her down the stairs, not that he did so only because he was drunk. Even if *476appropriate, had he known of the defense of voluntary intoxication, it would not have availed him here.
Thus, even had he known that such a defense existed 1, the best he could have done in this case would have been to change his story. The purpose of a defense is to justify one’s actions based on the facts; it is not to pattern the facts to justify a defense. There is no defense needed for “I didn’t do it” except the truth.
AFFIRMED.
W. SHARP, and GRIFFIN, JJ., concur.

. Since October 1, 1999, the defense does not exist. See section 775.051, Florida Statutes (1999).